Claims 1, 6-8, 11, 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (newly cited United States Patent 9,978,753) together with Yamanishi (newly cited United States Patent 6,307,730).
As to independent claim 1, Ahn discloses a semiconductor device (see the entire patent, including the Fig. 7 disclosure), comprising: a substrate 102; a bottom electrode 162A on the substrate, the bottom electrode including a first (upper) part; a first support layer 180 on the substrate next to a sidewall of the bottom electrode, the first part of the bottom electrode being on first support layer; the first support layer being spaced apart from an upper surface of the substrate and surrounding the bottom electrode such that the bottom electrode extends below and above the first support layer through an opening defined by a region of the first support layer, and the region of the first support layer being a same distance from the upper surface of the substrate; a dielectric layer 164 covering the sidewall of the bottom electrode and a top surface of the bottom electrode; and a top electrode 166A on the dielectric layer, the top electrode extending below and above the first support layer through a hole defined by the first support layer.
The difference between claim 1 and Ahn is claim 1’s bottom electrode includes a plurality of protrusions that protrude from a sidewall.
Yamanishi teaches providing a DRAM memory device’s bottom capacitor electrode with a plurality of protrusions that protrude from a sidewall in order to increase the capacitor’s capacity (see the entire patent, including column 1’s Background of the Invention and Summary of the Invention).
. 
Claim 1 is thus rejected under 35 U.S.C. 103 as being unpatentable over Ahn together with Yamanishi. 
As to dependent claim 6, Ahn’s bottom electrode 162A further includes a second (lower) part under the first support layer 180, and a sidewall of the second part is perpendicular to a top surface of the substrate.
As to dependent claim 7, Yamanishi’s protrusions have convexly curved surfaces (Fig. 3J, for example).
As to dependent claim 8, a shape of Ahn’s bottom electrode 162A is one of cylindrical, pillar, or U shape.
As to dependent claim 11, Yamanishi’s plurality of protrusions are spaced apart from each other in a direction perpendicular to a top surface of the substrate.
As to independent claim 14, Ahn disclose a semiconductor device (see the entire patent, including the Fig. 7 disclosure), comprising:  a substrate 102; a bottom electrode 162A on the substrate; a first support layer 150 on the substrate next to the sidewall of the bottom electrode; a second support layer 180 on the sidewall of the bottom electrode, the second support layer on the first support layer; a dielectric layer 164 covering a surface of the bottom electrode; and a top electrode 166A on the dielectric layer.

Yamanishi teaches providing a DRAM memory device’s bottom capacitor electrode with a plurality of protrusions that protrude from a sidewall in order to increase the capacitor’s capacity (see the entire patent, including column 1’s Background of the Invention and Summary of the Invention).  The protrusions have convexly curved surfaces (Fig. 3J, for example).
It would have been obvious to one skilled in the art to provide the bottom electrode 162A of Ahn’s DRAM memory device capacitor with a plurality of convexly curved protrusions that protrude from a sidewall (including between first support layer 150 and second support layer 180), because Yamanishi teaches providing a DRAM memory device’s bottom capacitor electrode with a plurality of convexly curved protrusions that protrude from a sidewall in order to increase the capacitor’s capacity.
Claim 14 is thus rejected under 35 U.S.C. 103 as being unpatentable over Ahn together with Yamanishi.
As to independent claim 21, Ahn discloses a semiconductor device (see the entire patent, including the Fig 7 disclosure), comprising:  a substrate 102; a plurality of bottom electrodes 162A on the substrate, each of the plurality of bottom electrodes including a sidewall, the plurality of bottom electrodes including a first bottom electrode and a second bottom electrode; a dielectric layer 164 covering surfaces of the first bottom electrode and the second bottom electrode; and a top electrode 166A on the dielectric 
The difference between claim 21 and Ahn is claim 21’s first bottom electrode includes a plurality of protrusions that protrude from the sidewall, and a plurality of first parts that are between the plurality of protrusions and vertically spaced apart from each other, wherein the first bottom electrode has a third width at the upper region in a location where the first bottom electrode is protruded, the third width being greater than the first width and the second width. 
Yamanishi teaches providing a DRAM memory device’s bottom capacitor electrode with a plurality of spaced apart protrusions that protrude from a sidewall in order to increase the capacitor’s capacity (see the entire patent, including column 1’s Background of the Invention and Summary of the Invention).
It would have been obvious to one skilled in the art to provide the first bottom electrode 162A of Ahn’s DRAM memory device capacitor with a plurality of spaced apart protrusions that protrude from a sidewall, because Yamanishi teaches providing a DRAM memory device’s bottom capacitor electrode with a plurality of spaced apart protrusions that protrude from a sidewall in order to increase the capacitor’s capacity.  The resulting first bottom electrode would have a third width at the upper region in a location where the first bottom electrode is protruded, the third width being greater than the first width and the second width. 
21 is thus rejected under 35 U.S.C. 103 as being unpatentable over Ahn together with Yamanishi.
As to dependent claim 22, Yamanishi’s plurality of protrusions have convexly curved surfaces.
As to dependent claim 23, Ahn’s device further comprises:  a first support layer 150 on the substrate next to sidewalls of the plurality of bottom electrodes 162A; and a second support layer 180 on the first support layer, the plurality of protrusions (taught by Yamanishi) would be between the first support layer and the second support layer.

Claims 2-5, 9, 10, 12, 13, 15, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s arguments are moot in view of the new ground of rejection.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814